In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-18-00106-CR
                                   ________________________


                          CRAIG ALLEN RODRIGUEZ, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 108th District Court
                                      Potter County, Texas
              Trial Court No. 74,334-E; Honorable Douglas R. Woodburn, Presiding


                                             April 24, 2019

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, Craig Allen Rodriguez, was charged with evading arrest or detention

with a vehicle, enhanced by two prior felonies.1 At trial, he entered an open plea of guilty

before a jury. In addition to a finding of guilty, the jury made an affirmative finding


        1 TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West 2017). The two prior felonies elevated punishment
to a term of not more than ninety-nine years or less than twenty-five years. § 12.42(d) (West Supp. 2018).
concerning the use of a deadly weapon.2 A jury also assessed punishment at thirty years

confinement. In presenting this appeal,3 counsel has filed an Anders4 brief in support of

a motion to withdraw. We affirm and grant counsel’s motion to withdraw.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, it reflects no potentially

plausible basis for reversal of Appellant’s conviction. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex. Crim. App. 2008).              Counsel candidly discusses why, under the controlling

authorities, the record supports that conclusion. See High v. State, 573 S.W.2d 807, 813

(Tex. Crim. App. 1978). Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying him of the right to file a pro se response if he desired to do so, and

(3) informing him of the right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.5 By letter, this court granted Appellant an opportunity to




        2   TEX. PENAL CODE. ANN. § 1.07(a)(17)(B) (West Supp. 2018).
        3 In the same proceeding, Appellant also pleaded not guilty to the offense of unauthorized use of a

vehicle and was convicted of that offense. His appeal of that conviction was affirmed by this court this
same date in appellate cause number 07-18-00107-CR.

        4   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        5  Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must comply
with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22, 411 n.35. The duty to send the client a copy of this court’s decision is an informational one, not a
representational one. It is ministerial in nature, does not involve legal advice, and exists after the court of
appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.


                                                      2
exercise his right to file a response to counsel’s brief, should he be so inclined. Id. at 409

n.23. Appellant did not file a response. Neither did the State favor us with a brief.


       BACKGROUND

       At the time of the offense, the complainant and her husband were separated and

her husband was living in an apartment. The couple owned a Toyota vehicle, registered

in the complainant’s name, which was used mostly by her husband. Both parties spoke

Karen, an Asian language; however, only the complainant spoke any English.


       One night, the complainant went to her husband’s apartment to check on him

because he had been drinking outside his apartment. When she left, she noticed their

vehicle parked in front of the apartment. At trial, with the assistance of a translator, the

complainant’s husband testified he was intoxicated when he returned to his apartment

and possibly could have dropped his keys. The next morning, he realized the vehicle was

missing and borrowed a phone to call his wife. He did not call the police to report the

missing vehicle because of the language barrier.


       The complainant then called the police and reported that their vehicle was missing.

She gave a statement and assisted the investigating officer with the language barrier

when he interviewed her husband. Two days later, she again called police to report she

had seen her vehicle being driven by an unknown individual and she had followed it to a

gas station.


       Two officers were immediately dispatched to the gas station. The first officer to

arrive activated the emergency lights of his patrol vehicle and attempted to stop the driver,

later identified as Appellant. Appellant, however, fled in the vehicle. He drove through a

                                              3
bar ditch onto the shoulder of the roadway heading in the wrong direction and collided

head-on with a rental vehicle being driven by the complainant. He then exited the stolen

vehicle and fled on foot. He was apprehended after the second officer commanded him

to stop or risk being subdued with a Taser gun.


       APPLICABLE LAW —EVADING ARREST, DEADLY-WEAPON FINDING

       A person commits the offense of evading arrest or detention with a vehicle if he (1)

intentionally (2) flees (3) from a person he knows is a peace officer (4) attempting lawfully

to arrest or detain him, and (5) he uses a vehicle while in flight. TEX. PENAL CODE ANN. §

38.04(a), (b)(2)(A) (West 2017). Although a motor vehicle is not a deadly weapon per se,

it can be found to be one if it is used in a manner that is capable of causing death or

serious bodily injury. Couthren v. State, No. PD-0560-18, 2019 Tex. Crim. App. LEXIS

402, at *5 (Tex. Crim. App. April 17, 2019); Brister v. State, 449 S.W.3d 490, 494 (Tex.

Crim. App. 2014) (citing Drichas v. State, 175 S.W.3d 795, 797-98 (Tex. Crim. App.

2005)). A deadly-weapon finding is justified if a rational jury could have concluded that

the defendant’s vehicle was used in a manner that posed an actual danger of death or

serious bodily injury. Couthren, 2019 Tex. Crim. App. LEXIS 402, at *11; Sierra v. State,

280 S.W.3d 250, 256-57 (Tex. Crim. App. 2009).


       ANALYSIS

       By the Anders brief, counsel evaluates the record and then candidly concludes

that based on Appellant’s plea of guilty, reversible error is not presented.


       We too have independently examined the record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.
4
75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no plausible

basis for reversal of Appellant’s conviction. See Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005).


       CONCLUSION

       Accordingly, the trial court’s judgment is affirmed and counsel's motion to withdraw

is granted.




                                                Patrick A. Pirtle
                                                   Justice


Do not publish.




                                            5